United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51263
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JERRY LEWIS DEDRICK,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-02-CR-113-2
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jerry Lewis Dedrick, federal prisoner number 27140-180,

appeals the district court’s denials of his pleadings, which were

styled as an “application for writ of habeas corpus seeking

relief for failure to honor a plea agreement” and an “application

for writ of habeas corpus seeking reconsideration for defendant’s

motion to reduce sentence,” and filed following his guilty plea

conviction of aiding and abetting possession with intent to

distribute 50 grams or more of cocaine base.   The district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51263
                                -2-

may modify the imposed term of imprisonment under limited

circumstances.   18 U.S.C. § 3582(c).   Because Dedrick’s pleadings

did not fall under any of the provisions of 18 U.S.C. § 3582(c),

they were unauthorized and without a jurisdictional basis.     See

United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).

Accordingly, on that alternative basis, the district court’s

order is AFFIRMED.

     Dedrick’s motion to supplement his brief is DENIED.